Title: William Cogswell to James Madison, 18 February 1834
From: Cogswell, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                 Feb. 18, 1834.
                            
                        
                        
                        I trust you will pardon the freedom I take in addressing you in this manner. The kind reception I had at your
                            house, & the proffered hospitality I received, embolden me to do it. Very pleasant on my part was the interview I
                            injoyed. To me it was a season of much interest as it introduced me to the Writer of the Constitution of the United
                            States, & his Lady; & also as the topics touched upon in conversation were of great moment, &
                            intimately connected with my official engagements. These topics were Institutions of Learning, the education of youth,
                            & religious liberty. On these subjects, I was happy to find, that my views & feelings coincided so nearly
                            with those of one much older & wiser than myself.
                        The day on which I left you, brought me to Charlottesville. As the next morning opened upon my vision, I saw
                            Monticello the late residence of the philosophic Mr. Jefferson & the University of Virginia, of which I percieve
                            you are the Rector. Mr. Jefferson’s attention in the close of life was I understand, greatly absorbed by the cares
                            attendant on the superintendence of the affairs of the Institution. How pleasing the thought that the Presidents of the
                            United States, having gone the round of political office in the service of their country, should finish their days in
                            directing the education of youth. The latter President Adams was a candidate to fill the Presidency of Harvard College at
                            the time the present incumbent was elected. How republican is every thing in a republic like ours! The day after I arrived
                            at Charlottesville, I visited the University, accompanied by the Rev. Mr. Boardman, the Presbyterian Clergyman of the
                            place, I was kindly recieved by the Professors & students. It was highly interesting to me to see Prof.
                            Bonnycastle, whose father’s Algebra I studied when a youth.
                        Every thing in the buildings of the Institution appeared magnificent but expensive. A small fund would
                            scarcely suffice to keep them in repair. I was pleased with the mode of instruction adopted, & the thorough
                            training that seemed to be given to the students in the departments of study to which they attend. It appeared to me,
                            however, that by pursuing the course prescribed, some would have the reputation of receiving
                            the honors of the University without having obtained any thing like a general education.
                        I rejoiced to learn, that though no provision is made by the Board of Trust for the religious instruction of
                            the youth, who resort thither for an education, yet there is in the Institution a Chaplaincy established &
                            sustained by the Professors & students. This is different from what it is in the other Colleges in the country. In
                            most of them there a Prof. of ethics & moral philosophy. But here there is something more. A man is specially set
                            apart to promote the spiritual interests of the Professors & students. In the University, therefore, where it was
                            not designed, that their should be any special attention paid to religion, there the most strict & discriminating
                            attention is paid. However much effort there is made to avoid it, religion or irreligion will be taught in all our
                            Seminaries of learning.
                        The collocation of books in the library is ingenious, but the correctness of their arrangement is doubtful.
                            It is a questionable whether all medical books, for instance, ought to be ranked under the head of Memoirs. Quite a number
                            of these are argumentative, filled with ratiocination. By your efforts in wisdom, may you be the means of laying a good
                            foundation for the education of the rising generation, that "our sons may be as plants grown up in their youth," &
                            be prepared to fill with distinguished honor offices in church & state.
                        Religious liberty is the birth-right of man. On this subject I am sensitive. This you will perceive by the
                            Sermon on this topic I send you. Your Memorial & Remonstrance, presented to the Honorable the General Assembly of
                            the Commonwealth of Virginia at their Session in 1785, contains very nearly my sentiments on this subject. It was
                            republished in Boston in the year 1819 for the purpose of promoting the cause of evangelical religion by advocating the
                            cause of religious freedom; & I am sanguine that in this respect it did good.
                        The last number of a Periodical published by the American Education Society, containing a list of the
                            Ministers of the gospel in the United States of the different denominations will accompany this letter in the mail. This
                            will give you at once a full view of the numbers in the different Church communions, & you will find that it
                            agrees with the statement which I made to you. May your religion, Dear Sir, be that of Jesus Christ, & may it
                            suppport & comfort you & the Partner of your days in the decline of life, give you triumph in death,
                            & prepare you for a blessed immortality beyond the grave.
                        Please to make my respects to Mrs. Madison. With sentiments of high respect & esteem yours
                        
                        
                            
                                William Cogswell
                            
                        
                    